Name: Commission Regulation (EEC) No 549/85 of 1 March 1985 suspending advance fixing of the import levy for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 3 . 85 Official Journal of the European Communities No L 63/7 COMMISSION REGULATION (EEC) No 549/85 of 1 March 1985 suspending advance fixing of the import levy for cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the first subparagraph of Article 15 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas Commission Regulation (EEC) No 513/85 of 27 February 1985 (3) temporarily suspended advance fixing of the import levy for all cereals ; whereas the reasons which led to that suspension still exist for certain cereals ; whereas it is important, therefore, to continue that measure for a limited period, which will make it possible to monitor the situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the import levy for the products referred to in Article 1 (a) and (b) of Regulation (EEC) No 2727/75 is hereby suspended from 2 until 7 March 1985. Article 2 This Regulation shall enter into force on 2 March 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 March 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 107, 19 . 4. 1984, p . 1 . 3 OJ No L 60 , 28 . 2 . 1985, p . 44.